DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 	Claims 1-3, 5, 7-8, and 11-15 are pending, claim 7 is withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 5, 11 and 14-15 are rejected under 35 U.S.C. 103 as obvious over Toshikazu et al (JP 2014009414A) hereinafter TOSHI refer to the supplied English translation in view of Kajanto et al (US 2016/0289894) hereinafter KAJ (already of record) and Weinberger et al (US 2017/0354755) hereinafter WEIN. 

As for claim 1, TOSHI discloses a method for producing an anionically-modified cellulose nanofiber dispersion, the method comprising: 
preparing a dispersion containing anionically-modified cellulose [24-27]; 
and defibrating the cellulose in the dispersion [25-27], 
wherein at least a part of hydroxyl groups in pyranose rings in the anionically-modified cellulose is modified by substitution (via a carboxy-methylating agent therefore not through oxidation, it is understood that the general substitutions and other chemical reactions occur along the hydroxyl groups of the pyranose units of the cellulose polymer) [24-25; evidenced by KAJ which discloses how chemical modification of cellulose is performed: 0003, 0027], and wherein an electrical conductivity of the anionically-modified cellulose aqueous dispersion that is subjected to defibration is 500 uS/cm or lower at a concentration of 1.0 wt% [30]. 
	The Examiner notes that the dispersion before defibrillation has a similar composition as claimed by applicant, (i.e. anionically modification via carboxymethyl substitution, in particular a carboxymethyl substitution which has a DOS of preferably 0.02 to 0.50 [23] which overlaps with claim 5) which would result in the claimed property (the electrical conductivity). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the dispersion before defibrillation product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
	Should the applicant disagree with the electrical conductivity, KAJ teaches a method of making modified cellulose which is disintegrated into nanofibrillar cellulose [Abstract] in which a “high quality modified pulp” can be made by washing and will have a conductivity below 50 mS/m (which is 500 uS/cm) [0039].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have lowered the conductivity of TOSHI as taught by KAJ as this would have improved the quality of TOSHI’s pulp. As both KAJ and TOSHI pertain to similar pulps (nanofibrillar pulps based on modified cellulose), one of ordinary skill in the art would have expected success. 
 
TOSHI/KAJ fail to teach adjusting the pH of the dispersion to a value of 6.5 to 7.5; 
WEIN teaches that carboxymethyl cellulose has a maximum stability at a pH of 7-9 (which overlaps the claimed range of 6.5 to 7.5) [0146].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the pH of the produced dispersion of TOSHI/KAJ to the pH range of WEIN as this improves the stability of carboxymethyl cellulose. 
Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].

As for claim 2, TOSHI/KAJ/WEIN teaches claim 1 and further teaches an electrical conductivity less than 200 uS/cm (less than 500 uS/cm which overlaps the claimed range see claim 1 above). 
Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].

	As for claim 5, TOSHI/KAJ/WEIN teaches claim 1 and TOSHI further teaches a DS of carboxymethyl substitution per glucose of the cellulose nanofiber ratio of 0.02 to 0.5 [23] which overlaps the claimed range. 
Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].
	
	As for claim 11, TOSHI/KAJ/WEIN teaches claim 2 and refer to claim 5.
	As for claim 14, TOSHI/KAJ/WEIN teaches claim 1 and the dispersion is adjusted to a pH of 6.8-7.2 (7-9 which overlaps the claimed range) [see claim 1].
Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].
	As for claim 15, TOSHI/KAJ/WEIN teach claim 1 and the Examiner notes that the nanofiber cellulose dispersion has a similar composition as claimed by applicant, (i.e. anionically modification via carboxymethyl substitution, in particular a carboxymethyl substitution which has a DOS of preferably 0.02 to 0.50 [23] which overlaps with claim 5 along with being defibrillated into a nanofiber) which would result in the claimed property (the transparency). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the anionically product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

2.	Claims 3, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as obvious over Toshikazu et al (JP 2014009414A) hereinafter TOSHI refer to the supplied English translation, in view of Kajanto et al (US 2016/0289894) hereinafter KAJ (already of record) and Weinberger et al (US 2017/0354755) hereinafter WEIN as applied to claim 1 and further in view of Yue et al (Comparative properties of cellulose nano-crystals from native and mercerized cotton fibers, 2012) hereinafter YUE (already of record).

As for claims 3 and 8, TOSHI/KAJ/WEIN teaches claims 1 and 2 but does not teach a ratio of type-II crystal to type-I crystal. 
YUE teaches that that cellulose is composed of four different crystal types (cellulose |, II, Ill, IV) [pg. 1173, Introduction, paragraph 2], that cellulose II imparts excellent properties upon a cellulose product [pg. 1174, col 1, paragraph 1]. In particular, cellulose nano-crystals (CNC) composed more of the type II crystal (CNC-II) had more thermal stability and had improved tensile strength compared to CNC composed of the type | (CNC-I) [pg. 1186 paragraph 1]. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have increase the ratio of type II cellulose crystals to type | cellulose crystals in order to improve the tensile strength. One of ordinary skill in the art would have understood that arriving at the range of ratio of type Il to type I crystal existence in the cellulose would have been a matter of routine optimization of qualities like tensile strength and thermal stability. This is prima facie obvious, see e.g. MPEP 2144.05(II).

As for claims 9-10 and 12-13 see the rejections of claim 5.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 8, and 11-15 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Amendment to claim 14 in the claims filed 08/15/2022 has overcome the objection of claim 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/Eric Hug/             Primary Examiner, Art Unit 1748